Case 6:18-cv-00712-PGB-GJK Document 32 Filed 12/26/18 Page 1 of 1 PageID 220




                         UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

MARC BEAUMONT,

                     Plaintiff,

v.                                                    Case No: 6:18-cv-712-Orl-40GJK

ROBERTSON, ANSCHUTZ &
SCHNEID, P.L., THE BANK OF NEW
YORK MELLON, JONATHON
MEISLES, MELISSA KONICK,
KRISTIN GOTTFRIED, MARK
HOLMBERG, IVY J. TAUB, MONICA
DARROW and JAMIE EPSTEIN,

                     Defendants.


                                  ORDER TO SHOW CAUSE
       The Plaintiff is hereby ORDERED TO SHOW CAUSE by a written response filed

within fourteen (14) days from the date of this Order why this case should not be

dismissed, pursuant to Local Rule 3.10(a), for lack of prosecution due to the non-filing of

a Case Management Report within the time prescribed by Local Rule 3.05. Failure to

respond shall result in a dismissal of this action without further notice from the Court.

       DONE and ORDERED in Orlando, Florida, on December 26, 2018.




Copies furnished to:
Counsel of Record
Any Unrepresented Party
